Case 2:20-cv-08978-ES-MAH Document 4-6 Filed 07/17/20 Page 1 of 2 PageID: 54




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


 ALI KARIMI, Individually and on             Case No. 1:20-cv-08978 ES MAH
 behalf of all others similarly situated,

                           Plaintiff,        [PROPOSED] ORDER
                                             FOR PRO HAC VICE ADMISSION
                  v.                         OF J. ALEXANDER HOOD II

 DEUTSCHE BANK
 AKTIENGESELLSCHAFT, JOHN
 CRYAN, CHRISTIAN SEWING, and
 JAMES VON MOLTKE,

                            Defendants.

      This matter having come before the Court on the application of Pomerantz

LLP [“movant”], attorneys for Plaintiff Ali Karimi, for the pro hac vice admission

of J. Alexander Hood II [“counsel”], pursuant to Local Civil Rule 101.1(c); and the

Court having considered the certifications submitted in support of the application,

which reflect that counsel satisfy the requirements set forth in Local Civil Rule 101.1

(c)(1); and the Court having been advised that Defendants consent to the application;

and for good cause shown,

      IT IS ON THIS 16th day of July, 2020

      ORDERED that the application for the pro hac vice admission of counsel is

granted;
Case 2:20-cv-08978-ES-MAH Document 4-6 Filed 07/17/20 Page 2 of 2 PageID: 55




      IT IS FURTHER ORDERED that counsel shall abide by all rules of this

Court, including all disciplinary rules, and shall notify the Court immediately of any

matter affecting counsel’s standing at the bar of any court;

      IT IS FURTHER ORDERED that the movant shall: (a) be attorney of record

in this case in accordance with Local Civil Rule 101.1(c)(4); (b) be served all papers

in this action and such service shall be deemed sufficient service upon counsel; (c)

sign (or arrange for an attorney of the firm to sign) all pleadings, briefs, and other

papers submitted to this Court; and (d) be responsible for the conduct of the cause

and counsel in this matter;

      IT IS FURTHER ORDERED that counsel shall make payment to the New

Jersey Lawyers’ Fund for Client Protection, pursuant to N.J. Court Rule 1:28-2(a),

for each year in which counsel represents the client in this matter; and

      IT IS FURTHER ORDERED that counsel shall pay $150.00 to the Clerk of

the Court, pursuant to Local Civil Rule 101.1.(c)(3).

Dated:



                                        ___________________________________
                                        The Honorable Esther Salas
                                        United States District Judge
                                        District of New Jersey




                                          2
